DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The terminal disclaimer filed September 29, 2022 has been approved. The double patenting rejections of claims 1-20 have been removed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Eldering et al. (8,151,295, of record) [Eldering] in view of Brooks et al. (9,270,944) [Brooks].
Regarding claims 1, 8, and 15, Eldering discloses a method comprising: 
determining a portion of one or more transport streams that is available for insertion of one or more advertising content elements (col. 7 lines 41-50); 
determining, based on audience segmentation information, an advertising content element of the one or more advertising content elements to send to a computing device (col. 7 lines 1-6); and 
inserting, in the determined portion of the one or more transport streams, the determined advertising content element to cause transmission of the determined advertising content element to the computing device (col. 7 lines 41-50), wherein the determined advertising content element is associated with metadata accessible by the computing device (col. 7 lines 7-10).
Eldering fails to disclose the determined portion comprises unused bandwidth of a transport stream comprising one or more content elements.
In an analogous art, Brooks teaches opportunistic insertion of content into unused bandwidth of existing transport streams to support downloading of content in the event that a dedicated channel cannot be supported by the system or network (col. 18 lines 32-63).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the method of Eldering to include the determined portion comprises unused bandwidth of a transport stream comprising one or more content elements, as suggested by Brooks, for the benefit of maximally utilized the limited bandwidth available in a content distribution system.

Regarding claims 2, 9, and 16, Eldering and Brooks disclose the method, computer readable storage medium, and device of claims 1, 8, and 15, wherein the metadata comprises information to cause the computing device to store the advertising content element (Eldering, col. 7 lines 10-11).

Regarding claims 3, 10, and 17, Eldering and Brooks disclose the method, computer readable storage medium, and device of claims 1, 8, and 15, wherein the metadata comprises a time and location within the one or more transport streams (Eldering, col. 2 lines 5-7 and col. 8 lines 33-45).

Regarding claims 4, 11, and 18, Eldering and Brooks disclose the method, computer readable storage medium, and device of claims 1, 8, and 15, wherein the metadata comprises at least one of. an advertising content identifier, an advertising content start time, an advertising content duration, or advertising content handling information (Eldering, advertisement identifier, col. 7 lines 7- 18).

Regarding claims 5, 12, and 19, Eldering and Brooks disclose the method, computer readable storage medium, and device of claims 1, 8, and 15, wherein the determining the unused bandwidth in the one or more transport streams that is available for insertion of one or more advertising content elements comprises detecting an advertising avail within the one or more transport streams (Eldering, col. 6 lines 4-21).

Regarding claims 6 and 13., Eldering and Brooks disclose the method and computer readable medium of claims 5 and 12, wherein the advertising avail is indicated by a cue tone in the one or more transport streams (Eldering, digital cue tones, col. 6 lines 4-21).

Regarding claims 7, 14, and 20, Eldering and Brooks discloses the method, computer readable storage medium, and device of claims 1, 8, and 15, wherein computing device comprises at least one of: a set-top-box, a digital video recorder, a mobile computing device, or a smartphone (Eldering, set top box, col. 4 lines 22-25).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421